 347321 NLRB No. 45TEAMSTERS LOCAL 436 (SRS, INC.)1Trinidad, the General Counsel, and Arms, Bishbro, and SRS haveexcepted to some of the judge's credibility findings. The Board's es-
tablished policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the rel-
evant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for
reversing the findings.2We shall modify the judge's recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).3All dates are 1992 unless otherwise indicated.4Some of the owner-operators employ employees.5The General Counsel and the Charging Parties further rely on theBroker Agreement that the Union purportedly wanted the owner-op-
erators to sign, requiring them to tender contributions to the Union's
welfare funds and to enter into collective bargaining with the Union
within 30 days. The judge accorded little significance to the Broker
Agreement, regarding it as the response of an unprepared Tiboni to
Trinidad's pressuring the owner-operators to ``sign up'' with the
Union and inconsistent with the Union's turning away those owner-
operators that did contact it.Excavating, Building Material and ConstructionDrivers Union Local No. 436, affiliated with
International Brotherhood of Teamsters, AFL±
CIO and SRS, Inc. and Cleveland TrinidadPaving CompanyExcavating, Building Material and ConstructionDrivers Union Local No. 436, affiliated with
International Brotherhood of Teamsters, AFL±
CIO, and Cleveland Trinidad Paving Company
and The Arms Trucking Co. and Bishbro, Inc.and SRS, Inc. Cases 8±CC±1486, 8±CC±1488, 8±CE±33, 8±CE±32±1, 8±CE±32±2, and 8±CE±32±3May 29, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn August 9, 1993, Administrative Law Judge Ben-jamin Schlesinger issued the attached decision. Cleve-
land Trinidad (Trinidad), the Union, the General Coun-
sel, and Arms, Bishbro, and SRS filed exceptions,
briefs and answering briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as modi-
fied and set forth below.2We agree with the judge's finding that the strike andpicketing by the Union on August 19, 1992,3was notin violation of Section 8(b)(4)(i) and (ii)(A) and (B),
and that the settlement agreement executed by the
Union and Trinidad on August 24 was not unlawful
under Section 8(e). The judge found that the Union en-
gaged in the strike and picketing with an object of ob-
taining, from Trinidad, health and welfare fund con-
tributions on behalf of the owner-operators utilized by
Trinidad, based on the belief that they were Trinidad
employees for whom such contributions were required.
Crediting the testimony of Union Business Agent
Tiboni, the judge further found that the Union was not
interested in negotiating collective-bargaining agree-ments with the owner-operators.4Similarly, the judgefound that the settlement agreement exhibited no sec-
ondary object and involved no agreement to cease
doing business with owner-operators. Rather, he found
that it merely required contributions for the owner-op-
erators who were employees of Trinidad, and therefore
did not affect the labor relations of these owner-opera-
tors or coerce them to unionize.In their exceptions, the Charging Parties and theGeneral Counsel contend that the Union conducted its
strike and picketing for the purpose of coercing Trini-
dad to pay health and welfare contributions even for
owner-operators that the Union allegedly knew were
independent contractors not covered by its collective-
bargaining agreement. The General Counsel asserts
that the Union did not identify to Trinidad any owner-
operators that it believed to be employees, and that the
settlement agreement expressly obligates Trinidad to
make contributions for all owner-operators and drivers
of leased equipment, without any qualification regard-
ing their status as employees. The Charging Parties
also point out Tiboni's admission at the hearing that
their drivers are not employees of Trinidad.5We find that, even if the object of the Union's strikeand picketing were to obtain fund contributions for all
of Trinidad's owner-operators, regardless of whether
they were employees of Trinidad, this conduct does
not constitute a violation of Section 8(b)(4)(i) and
(ii)(A) and (B). We further find that the settlement
agreement, even if construed as requiring contributions
on behalf of individuals not employed by Trinidad,
does not violate Section 8(e).Assuming, arguendo, that the Union's demand forcontributions encompassed all of the owner-operators,
we find little support in the record for the allegations
that the demand affected the labor relations of these
owner-operators or attempted to force Trinidad to
cease doing business with any of its owner-operators.
The Union's conduct was directed solely at Trinidad.
The Union was not engaged in representation cam-
paigns involving the owner-operators and did not seek
recognition from them. In fact, when a few of the
owner-operators sought out the Union at the urging of
Trinidad, the Union turned them away. Moreover, as
noted above, the judge found, as a matter of credibil-
ity, that the Union had no interest in negotiating col-
lective-bargaining agreements with the owner-opera- 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6In Associated General Contractors, the Board held a memoran-dum of understanding requiring health and welfare contributions for
independent contractors lawful, noting that union membership was
not a requirement for drawing benefits from the funds. In the present
case, the trust agreement and bylaws for the Union's welfare fund
provide that self-employed owner-operators are eligible for benefits
if the company with whom they contract makes payments on their
behalf.7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''tors. Under these circumstances, we do not find thatthe Union's conduct had an object of interfering with
the labor relations between the owner-operators and
their employees, coercing the owner-operators to
unionize, or causing Trinidad to cease doing business
with them.Similarly, we find that the settlement agreement didnot require Trinidad to cease doing business with non-
union owner-operators. The settlement agreement states
in relevant part:Trinidad agrees to comply and timely tender con-tributions to the Funds pursuant to the collective
bargaining agreement and any subsequent labor
agreement containing the same or similar contrac-
tual obligations for all owner-operators and driv-
ers of leased equipment for the period beginning
September 1, 1992.By its express terms, the agreement establishes a pri-mary obligation on the part of Trinidad toward the
Union. In contrast, we find that the agreement imposes
no express or implied obligation on the owner-opera-
tors to make fund contributions or to enter into a col-lective-bargaining relationship with the Union as a
condition of continuing their business relationships
with Trinidad. The ``owner-operators and drivers of
leased equipment'' covered by the agreement are mere-
ly third-party beneficiaries of the agreement between
Trinidad and the Union. See Associated General Con-tractors of Minnesota, 290 NLRB 522, 531 (1988).6Trinidad's obvious intention to avoid its financialobligations under the agreement by pressuring the
owner-operators to establish their own collective-bar-
gaining relationships with the Union, including the re-
sponsibility to make fund contributions, and the
Union's awareness of that intention, do not alter our
conclusion. Trinidad agreed to assume full liability for
contributions on behalf of owner-operators, regardless
of any intention to pass on the cost of that agreement
to the owner-operators. The judge found that, at the
time of the settlement agreement, Tiboni emphasized
that Trinidad could continue to use nonunion owner-
operators, and that the Union had no interest in orga-
nizing the owner-operators. We find that under these
circumstances Trinidad's desire to avoid the costs in-
herent in its agreement is insufficient to render the
agreement a contract to cease doing business with non-
union owner-operators in violation of Section 8(e).ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders thatA. The Respondent, Excavating, Building Materialand Construction Drivers Union Local No. 436, affili-
ated with International Brotherhood of Teamsters,
AFL±CIO, its officers, agents, and representatives,
shall1. Cease and desist from entering into, maintaining,giving effect to, or enforcing the union signatory
clause contained in the first paragraph of article V,
``Subcontracting,'' of the Northern Ohio Contractors
Association collective-bargaining agreement, dated
May 1, 1983, as subsequently renewed, by which the
Union and Cleveland Trinidad Paving Company are
bound.2. Take the following affirmative action designed toeffectuate the policies of the Act.(a) Within 14 days after service by the Region, postat its business offices and meeting halls copies of theattached notice marked ``Appendix A.''7Copies of thenotice, on forms provided by the Regional Director for
Region 8, after being signed by the Union's authorized
representative, shall be posted by the Union and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to members are cus-
tomarily posted. Reasonable steps shall be taken by the
Union to ensure that the notices are not altered, de-
faced, or covered by any other material.(b) Sign and return to the Regional Director for Re-gion 8 sufficient copies of the notice, to be furnished
by the Regional Director, for posting by Trinidad, if
willing, at all places where notices to employees are
customarily posted.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Union has taken to com-
ply.B. The Respondent, Cleveland Trinidad PavingCompany, Cleveland, Ohio, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Entering into, maintaining, giving effect to, orenforcing the union signatory clause contained in the
first paragraph of article V, ``Subcontracting,'' of the
Northern Ohio Contractors Association collective-bar-
gaining agreement, dated May 1, 1983, as subsequently
renewed, by which Excavating, Building Material and
Construction Drivers Union Local No. 436, affiliated 349TEAMSTERS LOCAL 436 (SRS, INC.)8See fn. 7, supra.with International Brotherhood of Teamsters, AFL±CIO, and Trinidad are bound.(b) Knowingly or willfully acting in concert with theUnion or assisting the Union in any violation of Sec-
tion 8(e) of the National Labor Relations Act.2. Take the following affirmative action designed toeffectuate the policies of the Act.(a) Within 14 days after service by the Region, postat its place of business and mail to its owner-operators
copies of the attached notice marked ``Appendix B.''8Copies of the notice, on forms provided by the Re-
gional Director for Region 8, after being signed by the
Respondent's authorized representative, shall be posted
by the Respondent and maintained for 60 consecutive
days in conspicuous places including all places where
notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered byany other material. In the event that, during the pend-
ency of these proceedings, the Respondent has gone
out of business or closed the facility involved in these
proceedings, the Respondent shall duplicate and mail,
at its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since September 15, 1992.(b) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.ITISFURTHERORDERED
that the complaint is dis-missed insofar as it alleges violations of the Act not
specifically found.APPENDIX ANOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentWEWILLNOT
enter into, maintain, give effect to, orenforce the union signatory clause contained in the
first paragraph of article V, ``Subcontracting,'' of the
Northern Ohio Contractors Association collective-bar-
gaining agreement, dated May 1, 1983, as subsequently
renewed, by which we and Cleveland Trinidad Paving
Company are bound, to the extent that such provisions
in any way violate Section 8(e) of the Act.EXCAVATING, BUILDINGMATERIALAND
CONSTRUCTIONDRIVERSUNIONLOCALNO. 436 a/w INTERNATIONALBROTHER-HOODOF
TEAMSTERS, AFL±CIOAPPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentWEWILLNOT
enter into, maintain, give effect to, orenforce the union signatory clause contained in the
first paragraph of article V, ``Subcontracting,'' of the
Northern Ohio Contractors Association collective-bar-
gaining agreement, dated May 1, 1983, as subsequently
renewed, by which Excavating, Building Material and
Construction Drivers Union Local No. 436, affiliated
with International Brotherhood of Teamsters, AFL±
CIO, and we are bound.WEWILLNOT
knowingly or willfully act in concertwith the Union or assist the Union in any violation of
Section 8(e) of the Act.CLEVELANDTRINIDADPAVINGCOM-PANYRufus L. Warr, Esq., for the General Counsel.John M. Masters, Esq. and John Swansinger, Esq. (Masters& Collins), of Cleveland, Ohio, for the Respondent Union.Michael Spurlock, Esq. and Richard A. Galbraith, Esq.(Beery & Spurlock Co., L.P.A.), of Columbus, Ohio, forthe Charging Parties SRS, Arms, and Bishbro.Robert S. Stone, Esq. and James M. Stone, Esq. (McDonald,Hopkins, Burke & Haber Co., L.P.A.), of Cleveland, Ohio,for Charging Party-Respondent Cleveland Trinidad.DECISIONFINDINGSOF
FACTAND
CONCLUSIONSOF
LAWBENJAMINSCHLESINGER, Administrative Law Judge. OnAugust 19, 1992, Excavating, Building Material and Con-
struction Drivers Union Local No. 436, affiliated with Inter-
national Brotherhood of Teamsters, AFL±CIO (the Union),
struck Cleveland Trinidad Paving Company (Trinidad), caus-
ing it to cease almost all its operations that day. The picket
signs stated that the Union was on strike for ``non-payment
of benefits,'' and the Union insists that its picketing was
wholly primary in nature. To the contrary, the complaint al-
leges, among other things, that the Union's strike violated
Section 8(b)(4)(i) and (ii)(A) and (B) of the National Labor
Relations Act, 29 U.S.C. §151 et seq. and that certain agree-

ments between the Union and Trinidad violated Section 8(e).Trinidad, an Ohio corporation, with an office and place ofbusiness in Cleveland, Ohio, manufactures asphalt and is an
asphalt contractor doing paving and general site construction.
Annually, Trinidad purchases and receives in Cleveland
goods valued in excess of $50,000 directly from points out-
side Ohio. I conclude that it is an employer within the mean-
ing of Section 2(2), (6), and (7) of the Act. For more than
20 years, it has had a collective-bargaining agreement with
the Union. It was a member of the Northern Ohio Contrac-
tors Association (NOCA), and the last complete agreement
that NOCA entered into was one for 3 years, from May 1, 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The relevant docket entries are as follows: The unfair labor prac-tice charges in Cases 8±CC±1486 and 8±CC±1488 were filed by
SRS, Inc. (SRS), and Trinidad, respectively, on October 13 and De-
cember 21, 1992, respectively. The charges in Cases 8±CE±32±1, 8±
CE±32±3, and 8±CE±32±3 were filed by the Arms Trucking Co.
(Arms), Bishbro, Inc., d/b/a Bishop Brothers (Bishbro), and SRS, re-
spectively, on September 15, 1992. The charge in Case 8±CE±33
was filed by Trinidad on December 21, 1992. The hearing was held
in Cleveland, Ohio, on January 26, 27, and 29, March 2±4, and
April 7, 1993.2In assessing credibility, there is no doubt that the owner-opera-tors were cooperating fully with Trinidad about their testimony.
They knew where their financial interests lay and participated in
supplying information requested by Theodore Farr, Trinidad's truck
dispatcher (no doubt fostered by Trinidad's attorneys), and volun-
tarily being interviewed by Trinidad's attorneys. Some of their testi-
mony sounded forced and was likely false, but the falsehoods were
of no consequence to my findings here. I had little problem with the
credibility of the other witnesses.1983, to April 30, 1986. Thereafter, that agreement was ex-tended in brief memoranda, covering only the amounts of
wages, dues, and contributions to fringe benefit plans, for 3
years, to April 30, 1989, and then for another 3 years, to
April 30, 1992. NOCA entered into no agreement with the
Union for any period after April 30, 1992. However, the
Union and the Ohio Contractors Association (OCA) executed
an agreement, effective May 1, 1992, to April 30, 1995. I
conclude, and the Union admits, that it is a labor organiza-
tion within the meaning of Section 2(5) of the Act.1The recollections of the two principal witnesses were sodifferent and bear so directly on some of the legal conclu-
sions reached herein that it is impossible to recite any facts
without making preliminary findings regarding credibility.
Most of the issues in this proceeding involve owner-opera-
tors. Trinidad transported its asphalt to its construction sites
by truck. It did not use its own trucks, because it owned
none. Instead, it hired owner-operators to perform the work,
and Gary Tiboni, the Union's business agent, questioned
whether some or all, depending on the witness to be be-
lieved, were not independent contractors but were employees
within the meaning of the Act and whether Trinidad should
make contributions to the Excavating and Building Materials
Drivers' Local Union No. 436 Welfare Fund and Pension
Fund (Funds) on their behalf. Trinidad and Gary Helf, its
president, consistently denied that the Union ever limited its
claim to employees. In its reply brief, it attacked the Union
for i2ts ``fabrications,'' the first one of which is as follows:[U]ntil it became convenient at the hearing in this mat-ter, the Teamsters never limited its objective only to
obtaining benefit contributions on whichever
owner/operators of Trinidad were considered to be em-
ployees and Teamsters member[s] (i.e., in its brief for
the first time, the Teamsters limited its demand for con-
tributions to ``certain owner/operators of Cleveland
Trinidad Paving Co. who, in fact, were employees and
not independent contractors''). ... Rather, from the in-

auguration of the scheme until required by the progress
of events at the hearing, the Teamsters consistently
sought contributions on all owner/operators used byTrinidad. [Emphasis in original.]That is simply not so. On July 7, 1992, about 1-1/2months before the strike in this proceeding took place, the
Funds, which had brought a Federal court action for an audit
of Trinidad's records, moved for partial summary judgment.
They objected to Trinidad's failure to produce all its records,
calling attention to the issue of Trinidad's ``alleged inde-
pendent contractors/owner operators its [sic] utilizes,'' and
contending that Trinidad, by its failure to permit an audit,
``would be permitted to judge for [itself], without review orchallenge, what constitutes an employee and what constitutesan independent contractor.'' The Funds were interested in
collecting contributions only for owner-operators who were
employees. This is demonstrated by the Funds' opposition to
Trinidad's motion for summary judgment:Until such an audit proceeds, Plaintiff Trustees are notin a position to decide whether or not contributions are
due and owing pursuant to the labor agreement. Once
a proper audit proceeds, Plaintiff Trustees shall be in a
position to determine whether to demand the contribu-
tions from Cleveland Trinidad. Obviously, if plaintiffs
conclude that Cleveland Trinidad does not have an obli-
gation to tender contributions on behalf of the alleged
non-participants at issue, no demand for contributions
shall occur. If, on the other hand, the determination is
reached that Cleveland is obligated pursuant to the
labor agreements to tender contributions on behalf of
such persons, then and only then will a demand for
contributions be generated.Plaintiff Trustees, thus, may never make an actualdemand to Cleveland Trinidad for contributions.This memorandum was filed on July 31, 20 days before thestrike. I refuse to believe that Tiboni, who brought the Fed-
eral court action as a Trustee of the Funds, was taking a dif-
ferent position from Tiboni as a union representative. The
Union was not guilty of any fabrication.Rather, Helf had very serious problems with telling thetruth. His direct testimony about the first meeting he held
with Tiboni relating to this issue omitted much of what hap-
pened, but his memory was refreshed extensively on cross-examination. He only halfheartedly agreed that Tiboni was
demanding contributions on only certain owner-operators
who were employees, but then withdrew that testimony, stat-
ing that Tiboni considered an owner of 15 or 20 trucks as
an owner-operator. He denied that he had made a commit-
ment to Tiboni that he would submit to an audit and pay the
contributions found to be due. On cross-examination, how-
ever, he admitted confessing to Tiboni that he was a weasel.
At that point, I asked him why he would admit to being a
weasel for trying to escape from an agreement that he did
not have. He answered: ``Maybe I was just being funny.''
That was neither a funny confession to Tiboni nor a truthful
answer to me. I find that he was trapped in a lie and was
deliberately avoiding the truth. This was a key issue to re-
solving the motivation for much of the Union's alleged un-
fair labor practices. I watched Helf closely while he testified
and listened carefully to what he said. I believe little of it.
The following recitation of facts, therefore, reflects that
credibility finding.2The instant disputes began with a meeting held in early1991 attended by Tiboni and Helf and about five employer 351TEAMSTERS LOCAL 436 (SRS, INC.)3In fact, Trinidad employed only three or four drivers representedby the Union. Three are called ``carryall drivers'' and transport
equipment to and from the jobsites. The other drives a fuel truck.
The Union included in its brief an affidavit and various exhibits to
support its allegation (and to impeach Helf) that Trinidad previously
employed as many as 14 Teamsters members. All the other parties
moved to strike these documents, as well as others. The Union filed
a response, which incorporated yet another affidavit. On August 3,
1993, Trinidad filed a reply brief. I grant the motion. The Union
gave no reason for failing to introduce the proof that it now seeks
to elicit. At some time, the hearing must end. Without a motion to
reopen the hearing, supported by sufficient justification that the evi-
dence sought to be introduced was newly discovered or previously
unavailable or that extraordinary circumstances warranted reopening
the hearing, there is no reason to permit the Union to try this pro-
ceeding by affidavit and introduce further material that the other par-
ties have no opportunity to is without merit. Sec. 102.48 of the
Board's Rules and Regulations. Furthermore, the proposed affidavit
and exhibits relate to credibility and, even if I were to consider them
as truthful (Trinidad claims that they relate to entirely different
facts), they would not make Helf's credibility worse.4All the parties understood that the term ``owner-operators'' in-cluded truckers who owned only one truck, which they drove, and
businessmen, who owned dozens of trucks and did not drive at all.5All dates hereafter mentioned refer to the year 1992, unless oth-erwise stated.members of NOCA, including Ray Schloss Sr., who acted asspokesperson for the group. Tiboni stated that he had a fidu-
ciary duty as a trustee of the Funds to collect contributions
for all employees of NOCA signatories. He wanted to dis-
cuss with the employers the fact that they were not comply-
ing with the collective-bargaining agreement. Tiboni com-
plained that the employers were not employing on their pay-
rolls union members.3Rather, the employers were usingowner-operators, also known as brokers, whom the employ-
ers alleged were independent contractors.For example, Tiboni noted that Trinidad transported its as-phalt to the jobsites with as many as 100 trucks driven by
these persons.4Tiboni contended that many were really em-ployees of the employers. The employers had complete con-
trol of their employment; they worked on a daily basis, being
directed what time to start work, where to work, and what
routes to follow; they were covered under the employers'
health plans; the employers assisted them in their finances;
and the employers disciplined them if they did not perform
well. These facts were evidence of an employer-employee re-
lationship, Tiboni claimed, the same kind of relationship that
union members had with employers under contract with the
Union. Because the drivers were employees, the NOCA em-
ployers were responsible to contribute for them to the Funds.
The Union would not seek to collect past due contributions
to the Funds on the owner-operators, if the employers would
agree to contribute in the future. Schloss did not agree with
Tiboni's position, but, among the employers, there was a fear
that, if Tiboni were serious, the employers would be saddled
with a huge debt because most of them did not employ their
own truckdrivers but used owner-operators for whom no con-
tributions had been made for years.At a second meeting, the NOCA members, with Helf inattendance, agreed to pay the contributions on the owner-op-
erators who were employees. Helf wanted to make sure that
this would not apply to jobs that he had already bid and
completed. John Masters, the Union's and Funds' attorney,
drafted a ``settlement agreement'' resolving the dispute and
requiring that the employers submit to an audit to determinewho were their employees, and then paying on them. TheFunds' trustees approved the agreement, but the members of
NOCA refused to sign it. No employer was willing to com-
ply with anything that Tiboni wanted. The Funds tried to
audit Trinidad's books and records, but Trinidad refused to
permit an audit for any persons other than those it conceded
were its employees. In other words, Helf showed no records
pertaining to its owner-operators. So, on December 10, 1991,
Tiboni, acting as a trustee and on behalf of the trustees of
the Funds, instituted an action in the United States District
Court for the Northern District of Ohio, Eastern Division
(1:91 CV 2495) for an audit of Trinidad's books and records
to determine the amounts due for contributions and for pay-
ment of such amounts as may be due. The action specifically
pertained to the liability of Trinidad, if any, for those of its
owner-operators who were employees.The NOCA agreement expired on May 1, 1992,5andSchloss wrote Tiboni that the employers who were members
of the association had no intention of bargaining as a multi-
employer group and were on their own to negotiate with the
Union separately. Accordingly, Tiboni contacted individual
employers, former members of NOCA, to conduct negotia-
tions for a new agreement. Helf stated that his 1992±1995
agreement came about because 1 day, sometime before he
signed the agreement on June 5, perhaps as early as March,he and Tiboni discussed the increases that the Union wanted
for the year. Tiboni said that Helf was one of the first em-
ployers with whom Tiboni had met, and Tiboni asked for an
across-the-board pay increase of $1 per hour yearly for 3
years and an increase of the contributions to the Funds. Helf
thought that the increases were very reasonable and stated
that he would agree with them if everyone else in the indus-
try also agreed.After that, however, Tiboni was unable to obtain that in-crease from the rest of the industry, and he reduced the
Union's requested wage increase to 35 cents for each of the
3 years. Tiboni told Helf that he thought that they should end
their dispute about the audit. Helf agreed to do so, commit-
ting to permit an audit and agreeing to pay the Funds on the
owner-operators who the Funds determined were his employ-
ees. On June 5, John Banno, the Union's secretary-treasurer,
brought a two-page memorandum collective-bargaining
agreement to Helf. Helf asked Banno whether the agreement
was the same as he had previously. Banno said that it was.
Helf testified that he did not need the full contract, that the
wages were right, and that he would simply sign the two-
page agreement, which he did. Helf also testified that he spe-
cifically asked about the subcontracting clause, which had
been part of the expired NOCA contract and provided as fol-
lows:All work covered under the scope of this Agreementto be performed on the job site shall be subcontracted
only to an employer who is a party to a current, written
collective bargaining agreement with the union. In such
subcontracts, provision shall be made to required [sic]
subcontractors to adhere to the conditions of this collec-
tive bargaining agreement. 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Helf said that he could not afford to lose another day's work dur-ing his paving season, which is restricted because asphalt cannot be
laid in the cold winter months. The paving season in northeastern
Ohio runs from April to early December.7Trinidad attorney James Stone refused to participate because hebelieved that the agreement was illegal. However, he remained in the
room for a period of time. Stone was not called as a witness. I infer
that his testimony would not have been helpful to Trinidad.All such work assignable to employees coveredunder the scope of this Agreement not to be performed
at the job site shall be subcontracted only to an em-
ployer who observes the wages, and benefits of overall
labor cost established herein. No such work shall be
subcontracted on terms that fail to require subsequent
employers to adhere to these conditions.p. All trucks will be manned by members of LocalUnion #436 or applicants hereto. This Agrement [sic]
shall not apply to pick-up trucks assigned by the Con-
tractor to engineering or technical employees, clerical
employees, timekeepers, superintendents, assistant
super-intendents, [sic] supervisors in charge, of any
classes of labor or supervisory personnel, and shall not
apply to trucks used in greasing or repairing heavy
equipment. (``Greasing'' or ``repairing'' as used in this
paragraph shall not be construed to include fuel trucks.)q. All deliveries of materials made from, on, andaround a job site, shall be done exclusively by employ-
ees of contractors who are a part of the bargaining unit
classified herein, including the busing and transporting
of men.Banno replied that it was also the same. Helf said thatthere was no sense arguing about the subcontracting clause
because that was in litigation. (Trinidad had defended the
Federal court action on the ground, among others, that the
subcontracting clause violated Section 8(e) of the Act and
that, therefore, no contributions on owner-operators were
owing.) He was not going to delay his execution because of
the district court action.But Helf reneged on his agreement with Tiboni, refusingto permit the audit and to make contributions on the owner-
operators. On August 19, the Union struck. No work was
performed by the members of the Union or any of Trinidad's
other employees, who honored the Union's picket line. No
trucks, except two or three, reported for work. Some honored
the Union's picket line; Helf canceled the work of others. All
the paving jobs were halted, despite Helf's plea to Banno to
permit Trinidad to work. Trinidad had about 50±75 employ-
ees and equipment in the field at a paving job, but, without
asphalt, they were unable to do any work.Trinidad attempted to obtain a restraining order before thejudge in the Federal court action, without success. Its attor-
ney, Robert Stone, advised Helf that he could ask another
judge for the same relief, but that would take a day or two.
That afternoon, Tiboni telephoned and asked Helf whether he
was ready to settle and threatened that ``[W]e'll be back if
you don't.'' Helf said that he was ready, that he could not
``take another day of this.''6Tiboni insisted on a signedagreement, and he wanted it that night, because Helf had re-
peatedly broken his word. Helf admitted that he had lied
about permitting an audit and making contributions, and fur-
ther admitted that he had attempted to ``weasel'' out of his
commitments. They set up an appointment for later that day.When Helf and Tiboni met, and they met with their attor-neys, Tiboni already had the agreement prepared, and theydiscussed its terms.7Helf was concerned about the additionalcosts that he would be incurring if he had to make contribu-
tions on the owner-operators and said that he would send the
drivers to the Union to talk to Tiboni. Tiboni replied that he
would not sell books to the brokers, that he had not sold a
book for simply carrying a union card ``unless they were
under contract with us. And if he did that, and sent them
down there, they would have to talk to me [Tiboni] about
labor agreements.'' Masters cautioned Helf that he could notforce his owner-operators to join the Union. Helf expressed
his concern that he was the only employer that had to make
contributions to the Funds and that his competitors would not
be subject to the same requirement. Tiboni replied:
``[T]omorrow we will be on their doorstep [d]oing the same
thing that we did to you.'' Helf said that he had no choice:
he could not afford to pay on his truckers and he would
``have to send the guys down.'' (Helf's desire to transfer his
obligation to someone else was not unusual. For example, he
wanted other employers to share his legal expenses to defend
against the Funds' lawsuit. Later, when he and the Union
signed the settlement agreement, discussed below, that is at-
tacked as an 8(e) agreement in this proceeding, he wanted
the Union to indemnify him if the settlement agreement
should be attacked by the independent truckers.)The Union demanded $2000 for legal fees incurred in theFederal court action; but Helf did not want his commitment
put in writing because he did not want to infuriate Stone, if
he saw it. The meeting ended with Helf's agreement to per-
mit an audit, but no agreement was signed at that time. Mas-
ters agreed to make the certain changes that Helf had re-
quested and have a revised document ready for the next day.
It was understood that an agreement would be signed, and
the Union did not strike again. However, although Helf later
signed the agreement, he refused to pay any contributions
until the court acted in the Federal action. When the initial
unfair labor practice charge was filed, Tiboni called Helf and
reminded him that he had never said that he had to use union
truckdrivers. Helf agreed that he had said that.The agreement was finally signed on September 1. It madereference to the NOCA agreement which ``define[d] work''
as follows:The term ``owner-operator'' includes a person orpersons who own their own pieces of equipment and
hire out said equipment to the Contractor for the per-
formance of bargaining unit work herein. The term
driver of leased equipment includes an ``owner-opera-
tor'' and a driver of equipment owned by another per-
son who hires out or leases one or more pieces of
equipment to the Contractor for the purpose of perform-
ance of bargaining unit work herein.The agreement continued with a waiver by the Funds ofany and all contributions that may have been owed by Trini-
dad on behalf of owner-operators and drivers of leased
equipment for the period ending August 31, 1992; and Trini-
dad committed: 353TEAMSTERS LOCAL 436 (SRS, INC.)8The General Counsel, Trinidad, and the Charging Parties notethat the settlement agreement referred to the existing agreement be-
tween the Union and NOCA. Masters testified that the settlement
agreement was originally prepared at a time when the NOCA agree-
ment existed and that the continued reference to NOCA was made
only because it was contained in the original agreement and the new
agreement was prepared in some haste. However, the entire settle-
ment agreement is premised on the existence of the NOCA agree-
ment, so it is probable that in August 1992 the Union did not per-
ceive of the reference to that collective-bargaining agreement as a
mistake. However, I need not decide, and do not, that had Masters
considered the reference to NOCA, he would have changed it to
OCA. I merely find that NOCA is referred to in the settlement
agreement because it was referred to in the earlier draft.to comply and timely tender contributions to the Fundspursuant to the collective bargaining agreement and any
subsequent labor agreement containing the same or
similar contractual obligations for all owner-operators
and drivers of leased equipment for the period begin-
ning September 1, 1992.On September 11, Trinidad distributed a letter to itsowner-operators and drivers of leased trucks advising them,
despite Tiboni's advice that Helf had the right to use non-
union owner-operators, that under Trinidad's contract with
the Union, they had to ``be signed'' with the Union ``as a
bona fide union member.'' They had to pay union dues and
had to make contributions to the Funds. Helf added:We have a commitment to continue utilizing yourtrucks on a daily basis; however we also have a binding
union agreement and collective bargaining requires that
we hire union subcontractors and drivers as first prior-ity.The letter further states: ``However, if you are the owner ofonly one truck, you do not have to acknowledge this re-
quest.'' There was little testimony about this sentence. Trini-
dad did not ask for an ``acknowledgment'' of the letter from
its truckers who owned more than one truck. Thus, ``ac-
knowledgment'' must have been used to indicate that Helfwas not asking the owner-operators of one truck to sign a
Union contract, especially because he understood that Tiboni
had said that he did not sell books. This analysis is bolstered
by the fact that the truckers to whom the letter was sent by
certified mail appear not to be the owner-operators of one
truck. The quoted sentence thus shows that Helf knew that
the Union was claiming that the owner-operators-drivers of
one truck were his employees and thought that he might be
found to be the employer of even the larger companies.Helf testified that he then asked that the drivers contact theUnion. Helf called a few himself to let them know what had
happened and to tell them to go to the Union. For, example,
he told Don Bishop of Bishbro and Howard Bates of Arms
that they would have to sign up at the Union and that meant
that they had to pay for health and welfare coverage for their
employees. Bates, for example, replied that he would not,
and Helf replied that, if he did not, he would not work for
Trinidad. He had an agreement with the Union, he said, that
the truckers would join the Union. Whether all this is true
or whether this was a setup for the institution of this pro-
ceeding, and I am more inclined to the latter finding, I admit
to an uncertainty. Helf sent others to the Union, and they re-
ported to him that the Union was not ready to deal with
them. Helf then telephoned Tiboni, who verified that people
had come down and that he was not ready with an agree-
ment. About a week or 10 days later, Tiboni sent Helf a
``Broker Agreement,'' in blank and on the Union's letter-
head, which was purportedly the agreement that he expected
the owner-operators to sign. That agreement stated:This letter serves to advise Teamsters Local UnionNo. 436 that will tender contributions to the Welfare
Funds in accordance with the provisions of the Building
Supply Agreement on all employees at the rate of $2.15
per hour on all hours worked. llllllllllfurther agrees that within the next thirty (30) days itwill institute negotiations with Teamsters Local UnionNo. 436 on the subject of wages, hours, terms and
other conditions of employment. [Emphasis added.]Notwithstanding all of Helf's alleged threats and letters,Farr continued to call the same truckers. Indeed, contrary to
what Helf testified, he was never told by Helf not to call
Arms and to cease calling nonunion owner-operators. As a
result, there is no evidence that Trinidad withheld trucking
work from any of its contractors because they had no agree-
ment with the Union or because they were not members of
the Union. In fact, but for Arms, which simply was not
called because there was no work for it, the same truckers
continued to work for Trinidad after the strike, as they had
before, without a union contract and without their employees
joining the Union. Furthermore, Helf never paid the $2000
that he had agreed to pay as the Union's legal expenses, be-
cause he believed that the entire contract was illegal.No one on behalf of the Union ever made a demand forrecognition or for a contract from any of the persons or cor-
porations that supplied trucks to Trinidad. The Union never
contacted Arms, Bishbro, or anyone else in an effort to per-
suade them to sign a collective-bargaining agreement with
the Union. Nor did the Union picket Arms or anyone else
at their facilities or at the places where their trucks were lo-
cated, except for the August 19 strike against Trinidad. Nor
did the Union approach any of the employees of any of theowner-operators to solicit their membership in the Union or
to demand that they pay Union dues. It was only Trinidad
that made this demand on its owner-operators.The complaint alleges that the Union's August 19 strikewas an attempt to enforce the subcontracting provision (art.
V) of the NOCA agreement, quoted above at page 365. The
Union contends that, as of August 19, 1992, there was no
NOCA agreement that would have been binding on Trinidad.
I agree. NOCA disbanded in the spring of 1992, and there
is no evidence that it continued in existence. Certainly, there
is no evidence that it made any agreement with the Union
for any period after the expiration of the 1989±1992 exten-
sion.8That being so, the Union contends that the provisiondid not exist because the agreement that Helf signed was the
OCA agreement; and that did not contain that provision. The
memorandum he signed said as much on its face, to wit:May 27, 1992CONSTRUCTION AGREEMENT EFFECTIVE 5±1±92 to 4±30±95O.C.A. 5±18±92 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9The Union does not contend that it is entitled to the protectionof the proviso. Teamsters Joint Council 42 (Irvine-Santa Fe Co.),248 NLRB 808, 815±817 (1980).10Morabito Trucking is the largest trucker in the area, and hasabout 50±100 trucks. It does about $200,000 of business with Trini-
dad yearly. However, it is a union trucker and makes contributions
to the Funds. Accordingly, the Union raises no issue about
Trinidad's right to work with Morabito.11These are substantial purchases. Some trucks were valued at$29,500, $36,000, and even $60,000 to $120,000.12About 5 years before, Trinidad worked at the airport. FederalAviation Administration regulations required that all trucks entering
the airport property have identification, and so Trinidad decals, stat-
ing that the trucks were carrying Trinidad materials, were attached
to the trucks. These were used solely for that job.13However, when a truck is overloaded because of Trinidad'sfault, Bishbro will bill to Trinidad the cost of a traffic ticket. Arms
pays the tickets of its drivers, but its independent contractors must
pay their own tickets.14Weaver parked at home.15Arms performs its own repairs. It owns a mobile mechanicaltruck that fixes trucks at the jobsite or on the road. Bishbro makes
or pays for its own repairs. In case a truck has broken down, neither
Arms nor Bishbro charges Trinidad for that downtime. They bear the
cost for their own trucks, and their independent contractors bear the
cost for their own trucks.16Willie Weaver and Lee Anderson are exceptions. Weaver, theowner of one truck, hired an employee to do most of his driving
in 1992. Anderson, the owner of four trucks, drove for Trinidad
about 75 percent of his time. His other three trucks worked on
Trinidad's business only half their running time.It also stated on the line which Helf signed: ``Ohio Contrac-tors Association Agreement And Local Construction Agree-
ment.''Helf testified that he never saw the references to OCA. Ihave grave doubts that, even if he did, he paid any attention
to them. He was not a member of OCA. Tiboni never men-
tioned that he wanted Helf to sign the OCA agreement or
commit to its terms. I find that he did not. Moreover, the
memorandum recited that: ``[A]ll other language in the cur-rent Labor Agreement will remain in effect.'' (Emphasisadded.) All he knew was that he was signing an agreement
with the same terms as his expired agreement, the NOCA
agreement. The mere fact that there was some writing on the
document referring to the OCA agreement was insufficient to
put him on notice that he was signing that agreement. To the
contrary, when Banno presented the new agreement to Helf
for his signature (he signed it on June 5), Banno told him
that the agreement would be exactly the same as Helf had
before; and Banno affirmed that it included the illegal provi-
sion. The Union did not call Banno as a witness to refute
this testimony. Accordingly, I find that the illegal clause was
contained in the agreement that Helf signed.Tiboni testified that the Union had never enforced the firstparagraph of the subcontracting provision, which had been in
the agreement since at least 1977, because ``that clause could
possibly be illegal.'' He was right. The clause violated Sec-
tion 8(e) of the Act, the relevant portion of which reads as
follows:It shall be an unfair labor practice for any labor or-ganization and any employer to enter into any contract
or agreement, express or implied, whereby such em-
ployer ceases or refrains or agrees to cease or refrain
from handling, using, selling, transporting, or otherwise
dealing in any of the products of any other employer,
or cease doing business with any other person, and any
contract or agreement entered into heretofore or here-
after containing such an agreement shall be to such ex-
tent unenforceable and void: Provided, That nothing inthis subsection (e) shall apply to an agreement between
a labor organization and an employer in the construc-
tion industry relating to the contracting or subcontract-
ing or work to be done at the site of the construction,
alteration, painting, or repair of a building, structure, or
other work.The Union does not contend that the first paragraph of thesubcontracting provision, the union signatory clause, which
requires that all work be subcontracted to union employers,
is legal. Indeed, it admits that union signatory clauses are
presumptively invalid. Retail Clerks Local 1428 (Jones &Jones), 155 NLRB 656 (1965). I agree. I conclude that theclause violates Section 8(e), as the complaint alleges.9I do not find a similar violation in the OCA agreement.There were no facts elicited in this proceeding that Tiboni
demanded that Trinidad comply with that agreement or the
Local Construction collective-bargaining agreement and par-
ticularly certain provisions found under ``Definitions,'' ``B,''
item 4, and items 47 through 58. Paragraphs 8 and 9 of thecomplaint, dated November 30, 1992, refer to some of theseprovisions, but many were not even mentioned in the com-
plaint. The allegations are dismissed, particularly because the
settlement agreement does not rely on the OCA agreement,
either.The remaining allegations of the complaint relate to theUnion's picketing and its aftermath. To the claims that its
conduct was secondary, the Union defends that all its con-
duct was primary, aimed at Trinidad because of its refusal
to pay contributions to the Funds for its owner-operators,
many of whom are its employees. The General Counsel and
the Charging Parties argue, to the contrary, that all are inde-
pendent contractors and that the Union's actions were aimed
at organizing the drivers.Trinidad owns no trucks and leases no trucks. It has itsasphalt delivered to its paving sites solely by owner-opera-
tors. The truckers contracted by Trinidad range from an
owner who operates his sole dump truck to others who may
or may not drive and own 2, or 3, or 4, or 5, or 8, or 10,
or 15 or more trucks.10They purchased and paid for theirtrucks,11and the trucks are registered in their names and donot have Trinidad's name on them.12They purchased theirown license plates. They obtain and pay for their own liabil-
ity and workmen's compensation insurance (Trinidad re-
quires that all its owner-operators supply certificates of cov-
erage for both). They pay their own income taxes for their
own businesses, and they have their own Federal identifica-
tion numbers. They pay their own traffic tickets.13Theowner-operators pay for the drug testing on the owners and
their own employees. (Trinidad pays for drug testing of its
own employees, but not its owner-operators.) They park their
trucks on their own rented lots or in their own garages, all
at their own expense.14They do not park on Trinidad'spremises. They pay for all maintenance of their trucks.15Many of the owners of one or a few trucks drive almostexclusively for Trinidad,16and some of them have worked 355TEAMSTERS LOCAL 436 (SRS, INC.)17Some owner-operators are certified as contractors by the OhioDepartment of Transportation or certified as independent minority
contractors, so that they can be utilized as subcontractors on Ohio
and other Government contracts. In order to qualify for this certifi-
cation, the independent operators cannot be affiliated with Trinidad
but are required to be distinct and separate business entities.18On occasion, Don Bishop will drive a truck.19Bishbro sends to Trinidad only its own trucks and only thosedriven by its own employees.20Trinidad attempts to stagger the reporting time of the trucks sothat they can be efficiently loaded. It can load only a certain number
of trucks each hour.21There was testimony that the drivers report to the foreman, whochecks them in in the morning and out at the end of the day. Wheth-
er the dispatcher or the foreman performs this function is incon-
sequential.22The driver may decide on the quantity he wishes to haul.23No one tells the drivers when to dump their loads of asphalt,because it is obvious when each truck is the next to do so.24On a few occasions, the driver may be called by his companyto leave the Trinidad job and report elsewhere.25Many of the truckers worked for Choice Construction, a minor-ity subcontractor of Trinidad with whom Choice works very closely.
(Helf had no financial interest in Choice.) Trinidad's dispatcher as-
signed them to that work, and many of them thought that they were
working for Trinidad, when they were actually working for Choice.for it for 10 to 20 years. Some operate in their own names,and others use business names.17Some submit their state-ments of services to Trinidad in the names of their busi-
nesses; some, in their own names. Some advertise their serv-
ices; most do not. Some have business telephones; most do
not. The larger contractors do not devote all their trucks to
Trinidad, day after day. Arms, for example, worked for 30
to 40 other companies in the northeastern Ohio area and had
gross revenues in 1992 of $3.6 million, only $15,000 to
$20,000 came from Trinidad. Bishbro has 35 other customers
and received about $80,000 from Trinidad, less than 10 per-
cent of its total business. During the paving season, Bishop
sometimes will not work for Trinidad for 2 or 3 weeks.
Some, like Arms and Bishbro, may combine jobs on trucks
in a single day, so that a truck may haul sand, gravel, lime-
stone, or rock salt for another customer and spend only part
of the day hauling for Trinidad.In some of the smaller firms, the owner does not drive atall. Some of the owner-operators lease trucks to other driv-
ers, who assume the position of independent contractors of
the owner-operators. The owner does not pay them wages
but pays them a percentage of what it earns from its cus-
tomer. Most of the other owner-operators hire drivers to
drive the trucks that they do not drive and pay them wages,
deducting the applicable taxes. The owner-operators conduct
road tests to see whether their applicants for employment are
good drivers. Although it has not happened, if a driver with
too little experience were sent to the job, Trinidad would
probably advise the owner-operator that it did not want that
driver to return. It does not reprimand drivers employed by
the independent contractors, but it evaluates the performanceof its owner-operators daily. On occasion, it has reprimanded
one for poor performance.The larger owner-operators conduct their business in thesame way as the smaller ones. For example, Arms employs
its own drivers and owner-operators (it leases the trucks by
the hour) and, when it works for Trinidad, it may send its
own trucks or trucks owned by owner-operators. It employs
15 drivers, which only it had hired and has the right to fire.
Arms pays its drivers a commission, and it deducted Federal,
state, and social security taxes and unemployment insurance.
Arms makes unemployment payments to the Ohio Bureau of
Employment Services and covers its employees for work-
men's compensation, health insurance, and vacation pay. It
issues W-2 forms to its drivers. Bishbro employs eight driv-
ers,18but it also uses some independent contractors, both in-dividual owner-operators and small truckers who own several
trucks and even larger companies, like Arms.19Bishbro pro-vides its employee-drivers with $10,000 life insurance and
makes health insurance available to them, but gives them the
option of additional wages instead.The work performed by the owner-operators follows a setpattern. Most of the trucks are ordered to report byTrinidad's dispatcher for a certain time in the morning, suchas 7 and 7:30 a.m.20The drivers report to the dispatcher,21who gives them a ticket. Then they report to the asphalt
manufacturing plant, where plant operators employed by
Trinidad and represented by another union dump asphalt into
their trucks.22Trinidad prints a ticket showing the amount ofmaterial picked up. The driver places a tarpaulin over the
load and proceeds to the jobsite that Trinidad has directed to
make the delivery. Often the driver has already been advised
of the location of the site by his employer. Trinidad will usu-
ally not advise a driver about what route to take, but will tell
the driver when it knows of some traffic accident or road
construction. The driver does not have to follow Trinidad's
suggestion. The trucks wait in line; and when their turn
comes, they dump the asphalt.23No one supervises them.When the delivery has been completed, the driver returns to
Trinidad to get another load of asphalt and returns to the job-
site. The job continues until Trinidad advises the driver that
no more loads are to be hauled that day,24and Trinidad signsthe driver off the job. The dispatcher may then assign the
owner-operator a job for the following morning or, alter-
natively, advises him by telephone later that evening. The
owner-operators have the right to refuse an assignment.25The rates for the work of the smaller owner-operators aregenerally established at the beginning of the paving season
and do not usually change during the year. Trinidad pays an
hourly rate for the hauling of asphalt. These rates differ, de-
pending principally on the size of the equipmentÐthe larger
the capacity of the truck, the higher the rate. For example,
in 1992, Trinidad paid one trucker $35 an hour for his work,
but another $40. The hauling of other material, such as sand,
rock, or gravel, is paid by the ton. Generally, the rates were
not set as a result of negotiations. Trinidad merely an-
nounced what the rates would be. However, from time to
time, various truckers approached Helf and stated that they
could not make a decent profit at the rate that had been paid
the previous year. Helf then set a new rate that satisfied the
drivers. On other occasions, for example, if the cost of fuel
rose, a ``tremendous increase,'' Trinidad might have to re-
negotiate the rates. On the other hand, the larger owner-oper-
ators, such as Arms and Bishbro, simply set their own rates,
and Trinidad could either accept those rates or look for an-
other trucker.The smaller brokers render invoices to Trinidad twice amonth, setting forth their services for the previous half
month, on forms prepared by Trinidad. Trinidad's book- 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26Trinidad pays its employees weekly.27Their driver-employees who drove their other trucks were notcovered.28Helf insisted that the insurance agent knew that Trinidad had inits health plan some persons who were not its employees. There was
no documentary evidence that the insurer was so advised, and I
doubt that Helf was telling the truth.29Trinidad stopped permitting the sale of gas from its own pumpsin July 1992.30Richard Rose Jr. testified that he used Trinidad's suppliers fortruck parts because Trinidad, a large company, could buy the parts
cheaper than he could as the owner of one truck.31Some of the repair bills were so large that the company that per-formed the repairs billed Trinidad on a monthly payment plan; and
Trinidad deducted from the owner-operators' payments bills what it
had to pay monthly.32Helf believed that he had advanced on occasions money to aconcrete subcontractor that could not meet his payroll. He advanced
Anderson $3800. Owner-Operator Barry Booker was behind on his
truck payments, and Trinidad loaned him $4000 or $5000.keeper reviews the invoices, approves or disapproves them,and pays them, twice a month.26Trinidad pays only theamount of the invoices, less certain deductions, discussed
below. It will not pay anything unless billed by the owner-
operator. It pays nothing directly to the brokers' employees.
The Trinidad-prepared forms are not used by the larger
owner-operators, such as Arms, which uses its own forms.
To do so, Arms gives its drivers time books and instructs
them about the method of keeping records. It, like the other
owner-operators, will be paid only when it bills Trinidad. At
the end of the year, Trinidad submits to its owner-operators
1099 forms showing the total amount paid during the year.Certain of the owner-operators, some who operated theironly truck and others who owned two or three trucks, but
drove one, have received special favors from Trinidad. Be-
cause they were not able to buy their own health insurance
or buy it at a reasonable cost, they arranged with Trinidad
to be covered by its health plan.27Even though Trinidad'splan was intended to cover only Trinidad's employees, those
who were not covered under a plan established in a collec-
tive-bargaining agreement, Trinidad, starting in 1980, gave
applications for its plan to at least nine owner-operators who
certified on the application form that they were employees of
Trinidad. Trinidad submitted the applications as though they
were correctly filled out. Thereafter, Trinidad forwarded pay-
ments to the insurance company, accompanied by forms stat-
ing that the owner-operators were its employees.28Trinidadalso permitted a lesser number of its drivers to pay for its
term life insurance.Trinidad also advanced money to many of these sametruckers and others. These advances took various forms.
Trinidad paid the owner-operators their health insurance pre-
miums first and then deducted the amounts from their state-
ments when rendered. That was not necessarily a bimonthly
transaction. Because there was no paving during the winter,
Trinidad advanced the premiums for some owner-operators
during the winter and then deducted the advances when the
trucker rendered his first bill in the spring. (Other owner-op-
erators paid for their health insurance in advance, without re-
lying on credit from Trinidad.) Trinidad also advanced
money for liability insurance premiums, gasoline from gaso-
line stations (one trucker was given Trinidad's BP credit
card, which he used for not only his truck but also his per-
sonal vehicle), gasoline from Trinidad's gas pumps on its
own property,29tires and other parts and supplies,30towing,body work, repairs,31and even license plates and tickets fortrucks being overloaded. Trinidad gave its owner-operatorsspecial permission to make these charges. When SRS, a larg-er subcontractor, which owns 13 trucks, purchased asphalt
from Trinidad, Trinidad deducted that amount from SRS's
bill for trucking services. Trinidad also gave advances simply
because the trucker said that he needed it and the amount
was reasonable.32It did not insist on receiving a promissorynote or other agreement to repay the advance and never
charged interest. A few of the owner-operators conceded that
they could not operate without the advances that were given
by Trinidad. Some owner-operators purchased utility trucks,
trailers, pickup trucks, and automobiles from Trinidad. Most
of these vehicles were not used by them for Trinidad's busi-
ness.The Board uses the common law right-of-control test todetermine whether individuals are employees, as the Union
argues, or independent contractors, as the General Counsel
and the Charging Parties contend, as follows:Where the one for whom the services are performed re-tains the right to control the manner and means by
which the result is to be accomplished, the relationship
is one of employment; while, on the other hand, where
control is reserved only as to the result sought, the rela-
tionship is that of an independent contractor. The reso-
lution of this question depends on the facts of each
case, and no one factor is determinative.News Syndicate Co., 164 NLRB 422, 423±424 (1967),quoted in Air Transit, 271 NLRB 1108, 1110 (1984); DonBass Trucking, 275 NLRB 1172, 1173±1174 (1985); Preci-sion Bulk Transport, 279 NLRB 437 (1986).Trinidad has no license tags and pays for no maintenanceor repairs or parts. It does not give performance evaluations
to its truckers. The truckers pay their own taxes and insur-
ance. They hire drivers, they train them, they set their rate
of pay, they discipline or reprimand or discharge them, they
set their benefits, they establish work rules, they pay their
drivers' wages and benefits, and they withhold taxes from
their wages. If a driver is ill, the trucker will find a replace-
ment. The trucker has no right to assign his work for Trini-
dad to another owner-operator. The truckers often work for
Trinidad, and the longer that they work, the more likely itis that they will stay. On the other hand, they always have
the right to decline work from Trinidad, and sometimes (but
not frequently) the smaller owner-operators work for
Trinidad's competitors in the same paving season that they
work for Trinidad. The decision to work for others is, of
course, that of the individual owner-operator, who is not
bound to work for Trinidad. Rather, the owner-operator bears
the risk of profit or loss from his commercial venture.These are indicia of the owner-operators being independ-ent contractors. Cf. C.C. Eastern, Inc., 309 NLRB 1070(1992). Other than citing decisions supporting general prin-
ciples of law, the only decision the Union relies on is Mitch-ell Bros. Truck Lines, 249 NLRB 476 (1980), which wasoverruled to the extent that it was inconsistent with Don BassTrucking, 275 NLRB at 1175. There, the Board found thatthe owner-operators were independent contractors, despite the 357TEAMSTERS LOCAL 436 (SRS, INC.)33Sometimes Trinidad simply advanced money. Booker pumpedgasoline from Trinidad's pump in early December 1991 and only
half the amount ($239.70) was deducted from his bill for the second
half of that month. However, the other half was not deducted until
May 1992, when Booker rendered his first bill for that year.34Sec. 8(b)(4)(i) and (ii)(A) and (B) provides that it shall be anunfair labor practice for a labor organization(4)(i) to engage in, or to induce or encourage any individualemployed by any person engaged in commerce or in an industry
affecting commerce to engage in, a strike or a refusal in the
course of his employment to use, manufacture, process, trans-
port, or otherwise handle or work on any goods, articles, mate-
rials, or commodities or to perform any services; or (ii) toContinuedfact that the employer provided parking spaces for them ata reduced rate, sold them fuel at wholesale prices, allowed
them to use its credit to purchase materials and parts, stored
fuel for one at no charge, and financed tractors for two of
them at a saving to them. Thus, Trinidad's favors to its
truckers do not affect their status as independent contractors.
Other considerations aside, Trinidad's favors, such as ad-
vances, do not determine whether an employer controls an-
other individual.In addition, the owner-operators pay 90 to 95 percent ofall their repairs directly; and Trinidad ultimately paid none
of the amounts that it advanced. It made appropriate deduc-
tions for the advances from the bills rendered by the truck-
ers, normally the next month, but sometimes over a period
of months, when the trucker needed additional time to pay.33The purchases of some equipment from Trinidad and Helf
appear to be arm's-length transactions, and they are not in
any event indicia of an ``employee'' status. They could well
have been purchased by an independent contractor.It is legally insignificant that Trinidad permitted some ofits owner-operators to be covered under its health insurance
plan. First, not all its owner-operators were covered, and
none of its employee-drivers were covered. The owners and
employees of some larger owner-operators, like Arms and
Bishbro, were not covered; so the favor was given to rel-
atively few people. Second, it did similar favors for other
persons who had no relationship to Trinidad, except that they
were Helf's relatives or business associates. Thus, it covered
Helf's mother, daughter, and brother-in-law, who had no
business relationship with it; numerous employees of Aurora
Sand and Gravel Company, which sold sand to Trinidad and
in which Helf had a half interest (his wife owned the other
half); Dotori, the spouse of an individual who had been em-
ployed by Trinidad years before; and Nick Medvick, who
leases sewer and back hoe equipment to Trinidad. Finally,
whereas Trinidad paid for health insurance for its employees
and their dependents, it only advanced premiums but did not
pay for anyone else, except Helf's mother and daughter.
Thus, its coverage of all the other individuals is no more an
admission that they were its employees than the owner-oper-
ators.Similarly, I attach little significance to the fact that Trini-dad paid a garnishment on Booker, and Trinidad's auditor re-
turned the form, noting that Booker was an employee of
Trinidad. The garnishment indicates that 25 percent of per-
sonal earnings due to Booker was turned over to the State
of Ohio, the judgment creditor, as garnishments require.
However, Helf explained that the State could have merely
filed a proper lien. If the trucker admitted that he owed the
money, and the amount was correct, Trinidad's policy was
to pay. I find that Trinidad did so, without considering
whether Booker was an employee or an independent contrac-
tor.Here, as in Don Bass Trucking, supra, the owner-operatorsowned their trucks, in which they had invested substantial
personal funds. They paid for the maintenance and repair oftheir trucks, and they purchased all their fuel. They were re-sponsible for the payment of the wages and commissions of
their employees and those that they hired or engaged as inde-
pendent contractors. They could reject any assignment and
were free to accept work from other clients, including those
that were competitors of Trinidad. They turned in docu-
mentation of their work to support their bills for services ren-
dered. The rates received by the truckers varied little and
were affected by the size of the trucks. Similarly, Trinidad,
like the employer in Don Bass Trucking, paid no employ-ment benefits and deducted no taxes or social security from
payments it made to them. I find that Trinidad's truckers en-
joyed certain freedoms and bore certain risks consistent with
the operation of independent businesses.There are so many variables that the Board has pointed toin its many decisions on the status of owner-operators as em-
ployees or independent contractors that one may lose sight
of the fact that the Board's views have changed over timein this most fact-intensive inquiry. As cogently analyzed by
Administrative Law Judge Marvin Roth in Central Trans-port, 299 NLRB 5, 13 (1990), Mitchell Bros. Truck Lineswas decided just before the Board changed to its current
views of the right-to-control test. The correct analysis is set
forth in, among others, Central Transport, Precision Bulk,Container Transit, 281 NLRB 1039, 1050±1058 (1986); andTeamsters Local 483 (Ida Cal Freight Lines), 289 NLRB924 (1988). Those focus on the company's control of the
means to be used in attaining the result that the company
seeks. Where there is ``extensive day-to-day control of the
manner and means by which the owner-operators perform
their work,'' the Board will find an employer-employee rela-
tionship. R.W. Bozel Transfer
, 304 NLRB 200 (1991). Here,the truckers' functions and duties were utterly routine, requir-
ing hardly any control by Trinidad. Trinidad set the reporting
time, the destination of the asphalt, and the finishing time.
Other than those restrictions, the truckers reported to
Trinidad's premises, picked up asphalt, drove without direc-
tions to the jobsite, dumped the asphalt, returned to
Trinidad's plant to pick up a new load of asphalt, and kept
doing the same thing throughout the entire day, with no in-
terference by Trinidad. There were no uniforms, no dis-
cipline, and no grievance machineryÐnothing to interfere
with the truckers attaining the result that Trinidad wanted
when it contracted for their services. Added to my prior find-
ing that Trinidad's truckers were independent businesses,
Trinidad's lack of control leads to the conclusions that it did
not retain the right to control the actual manner and means
by which its truckers performed their services and that the
common law agency test for employee status has not been
met.That Trinidad used only independent contractors to do itshauling of asphalt does not, without more, convert the
Union's strike into illegal secondary activity.34Tiboni be- 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
threaten, coerce, or restrain any person engaged in commerce orin an industry affecting commerce, where in either case an ob-
ject thereof isÐ(A) forcing or requiring any employer or self-employed personto join any labor or employer organization or to enter into any
agreement which is prohibited by section 8(e);(B) forcing or requiring any person to cease using, selling,handling, transporting, or otherwise dealing in the products ofany other producer, processor, or manufacturer, or to cease
doing business with any other person, or forcing or requiring
any other employer to recognize or bargain with a labor organi-
zation as the representative of his employees unless such labor
organization has been certified as the representative of such em-
ployees under the provisions of section 9: Provided, That noth-ing contained in this clause (B) shall be construed to make un-
lawful, where not otherwise unlawful, any primary strike or pri-
mary picketing.lieved in good faith that Trinidad's owner-operators wereemployees within the meaning of the Act. Helf had twice
promised to permit an audit of Trinidad's records and to
make contributions on behalf of such as were found to be
employees. He had reneged on his agreements. Until this
proceeding, the Union and its Funds had not seen Trinidad's
records. Now the Union has, only as a result of Trinidad's
compliance with subpoenas duces tecum served during the
course of this proceeding, and not as a result of Helf's vol-
untary compliance with the Funds' requests. Had he com-
plied, the Union might never have engaged in a strike. Mere-
ly because the Union did, and now has been shown to be in-
correct in its assumption that contributions were owing, does
not make its activity an unfair labor practice. Having found
that it proceeded only in its mistaken belief that Trinidad was
violating its agreement, and having discredited Helf's testi-
mony that Tiboni was seeking to organize the owner-opera-
tors, I conclude that there was no secondary boycott or threat
to continue one in violation of Section 8(b)(4)(i) and (ii)(B).The complaint further alleges that the Union's picketingviolated Section 8(b)(4)(A) because it was commenced to
force Trinidad to enter into the settlement agreement, an ille-
gal 8(e) agreement that the General Counsel, the Charging
Parties, and Trinidad want the Union not to enforce. No
party points to any clause in that agreement that has any sec-
ondary object, no less a provision whereby Trinidad agreed
to cease doing business with anybody. What the General
Counsel and the employers appear to object to is Trinidad's
commitment to pay contributions to the Health and Welfare
Fund for all its owner-operators, who are independent con-
tractors. The authority on which they rely, however, involve
contracts directly affecting the employment of persons who
were not employed by the employer. For example, TeamstersLocal 814 (Santini Bros.), 208 NLRB 184 (1974), remanded512 F.2d 564 (D.C. Cir. 1975), supplemental decision 223
NLRB 752 (1976), enfd. 546 F.2d 989 (D.C. Cir. 1976), re-
quired all long-distance drivers (owner-operators) to be em-
ployees covered by the union contract, despite the fact that
they were independent contractors and not employees. Team-sters (California Dump Truck), 227 NLRB 269 (1976), in-volved a clause that required nonunion subcontractors to es-
tablish a health and welfare fund that either provided benefits
equal to those provided by the union or that cost the sub-
contractor as much as the union's fund cost. However, cash
payments could not be made to the employee in lieu of a
fund. That, the Board found, had a secondary object, seekingto dictate the type of benefits payable to the subcontractor'semployees. Carpenters (D & E Corp.), 243 NLRB 888(1979), involved an agreement in which the employer was
responsible for the fringe benefits owed not only by him but
also by any of his contractors or their subcontractors and
gave the union the right to withhold services from any or all
jobs of that employer to cure the delinquency. The Board
held that: ``[T]he clauses are secondary in thrust because
they are directed at furthering union objectives generally and
regulating labor policies of employers other than those which
are a party to the contract.'' Id. at 890. The Board explained
that: ``the contract terms look to economic pressure for en-
forcement of secondary agreements.'' Ibid.There is no term of the settlement agreement that regulatedthe labor policies of the owner-operators. The settlement
agreement did not affect the relationship of the independent
contractors to their employees or further union objectives
generally. It did not require the unionization and inclusion
under the collective bargaining of any independent contrac-
tors who sought to do business with Trinidad. Operating En-gineers Local 601 (Lease Co.), 276 NLRB 597 (1985). It re-quired only that Trinidad pay to the Health and Welfare
Fund on behalf of the employees of Trinidad. The agreement,
the strike, and the complaint did not deal with the issue of
area standards, as to which Masters wrote a letter sometime
after the execution of the settlement agreement. His views,
not adopted by Tiboni, had nothing to do with what the Gen-
eral Counsel was complaining about.Furthermore, the settlement agreement provides:Trinidad agrees to comply and timely tender con-tributions to the Funds pursuant to the collective-bar-gaining agreement and any subsequent labor agreement
containing the same or similar contractual obligations
for all owner-operators and drivers of leased equipment
for the period beginning September 1, 1992. [Emphasis
added.]The provisions of the collective-bargaining agreement(arts. 20 and 21) require that contributions be made ``for
each employee.'' Contributions are thus due only on behalf
of those owner-operators ``found due and owing.'' All that
could be found ``due and owing'' were contributions for em-
ployees. There is nothing secondary about this. In light of
my finding that there are no owner-operators who are em-
ployees, nothing is owing. It might be argued that, because
nothing is owing, the Union must have engaged in the strike
for some other reason. However, there is nothing in the
agreement about the renewal of the union signatory clause
found illegal, above. In light of my crediting Tiboni that he
was not interested in signing the owner-operators to Union
contracts, that was not an object of the settlement agreement.
The employers and the General Counsel make much of the
Broker Agreement prepared by Tiboni. They argue that the
document proves that Tiboni was lying. That does not nec-
essarily follow. Indeed, when Helf began to send his truckers
to sign up at the Union, Tiboni was unprepared for them and
had to send them away. That was not the action of a person
who anxiously awaited their arrival in order to obtain new
employers under union contract. In fact, as I have found
above, Helf was engaging in this practice solely to avoid the
responsibility that he thought that he had. Tiboni's prepara- 359TEAMSTERS LOCAL 436 (SRS, INC.)35Trinidad's motion for reconsideration of my ruling striking thetestimony of Bruno Panzarello is denied. The witness related nothing
that would have helped to determine the purpose of the strike.tion of the Broker Agreement was merely his response toHelf's action. By consequence, I conclude that the Union did
not violate Section 8(b)(4)(A) of the Act and that the settle-
ment agreement did not violate Section 8(e).In light of my conclusions of law, it is undoubtedly anti-climactic to deal with two of the Union's defenses; but per-
haps the following might be of some help, if exceptions are
filed to this decision. First, the Union contends that, in the
settlement agreement, Trinidad has released the Union from
all unfair labor practice activity. The NOCA agreement pro-
vides that it ``will be mandatory to strike'' Trinidad in the
event it fails to make contributions to the Funds. Because
there were no contributions due, the Union may have vio-
lated the contract. I am unwilling to honor a release executed
by Helf solely because of the pressure of a strike called pos-
sibly in breach of a collective-bargaining agreement.Second, the Union contends that: ``The Board may not ad-judicate claims which are identical to those already pending
before a court which has primary jurisdiction,'' relying on
Kaiser Steel Corp. v. Mullins, 455 U.S. 72 (1982). That isnot the Court's holding. The Court held that courts have the
jurisdiction and the obligation to determine the legality of a
contract where illegality under the Act is raised as a defense.
The Court also held that the exclusive primary jurisdiction of
the Board to resolve unfair labor practice issues did not pre-
clude judicial determination of the issue because: ``a court
must reach the merits of an illegality defense in order to de-
termine whether the contract clause at issue has any legal ef-
fect in the first place.'' Id. at 84. On the other hand, when
similar issues are before both tribunals, the question raised
is whether the courts should exercise their jurisdiction in a
particular case, because the jurisdiction of the Board to rem-
edy unfair labor practices does not defeat the jurisdiction of
the courts to enforce a contract. Smith v. Evening NewsAssn., 371 U.S. 195, 197 (1962). That being so, even if thedistrict court continued to assert jurisdiction over the Funds'
claim, the Board might continue with its own prosecution of
the violations alleged herein, particularly because all the vio-
lations are not the subject of Trinidad's 8(e) defense in the
district court (here there are multiple violations of Section
8(b)(4) alleged) and because the relief to be granted by the
Board is quite different from the relief that might be afforded
by the court. Of equal significance, the Funds moved to stay
this proceeding, and the Court, on February 28, 1993, de-cided not to exercise its jurisdiction, denied the Funds' mo-tion to enforce the settlement agreement, and dismissed theaction, noting that:While Tiboni is correct that this Court retains jurisdic-tion to enforce the agreement, this Court believes that
the issue of the secondary boycott and the issue of the
legality of the settlement agreement are so intertwined
that it is appropriate to await the resolution of the dis-
pute currently pending before the NLRB before taking
any action to enforce the settlement agreement.The Court retained jurisdiction to vacate its order ``if furtherlitigation is necessary after the NLRB has issued a final rul-
ing.''Finally, the complaint alleges that Trinidad was a party toall the violations of Section 8(e), as was the Union. The
same findings of fact and conclusions of law apply. I con-
clude that Trinidad violated the Act, but only regarding the
union signatory clause in the collective-bargaining agree-
ment.The unfair labor practices found herein, occurring in con-nection with Trinidad's business, have a close, intimate, and
substantial relationship to trade, traffic, and commerce
among the several States and tend to lead to labor disputes
burdening and obstructing commerce within the meaning of
Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Union and Trinidad have engagedin unfair labor practices, I shall recommend that they cease
and desist therefrom and take certain affirmative action de-
signed to effectuate the policies of the Act. The only unusual
remedy I have recommended is the requirement that Trinidad
mail the notice to its owner-operators. That is proper because
Trinidad mailed its September 11 letter to certain of its
owner-operators, advising that they had to sign union agree-
ments in order to continue working for Trinidad.35[Recommended Order omitted from publication.]